178 F.2d 720
WJR, THE GOODWILL STATION, Inc.,v.FEDERAL COMMUNICATIONS COMMISSION (COASTAL PLAINS BROADCASTING CO., Inc., Intervenor).
No. 9464.
United States Court of Appeals District of Columbia Circuit.
November 7, 1949.

Before STEPHENS, Chief Judge, and EDGERTON, CLARK, WILBUR K. MILLER and PRETTYMAN, Circuit Judges.
PRETTYMAN, Circuit Judge.


1
The Supreme Court has directed us to consider the merits of the question raised by appellant's petition to the Commission for reconsideration of the Coastal Plains application and for leave to participate as a party in that proceeding.1 The factual content of that petition and the relevant provisions of the Commission's Rules and Regulations and Standards of Good Engineering Practice are fully described in the opinions already written in the case in this court.2 There is no necessity for repeating those discussions. In sum, petitioner was shown to have a right to normal protection, and no more, under its license. It did not allege that, under the permissive provisions of the Regulations, it had applied for or been granted, in respect of either primary or intermittent service, protection beyond the normal contour area as prescribed by the Standards. It did not assert in its petition any threatened impingement upon that area. It is our view, therefore, that upon the allegations of its petition appellant showed no right to intervene in or be made a party to the Coastal Plains proceeding, or to appeal. The action of the Commission in denying the petition was, therefore, correct, and the appeal is dismissed.


2
Appeal dismissed.



Notes:


1
 Federal Communications Comm'n v. WJR, the Goodwill Station, 1949, 337 U.S. 265, 69 S. Ct. 1097, 93 L.Ed. ___


2
 1948, 84 U.S.App.D.C. 1, 174 F.2d 226